

117 HR 2043 IH: Periodically Listing Updates to Management Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2043IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mrs. Carolyn B. Maloney of New York (for herself, Mr. Connolly, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to require the Director of the Office of Personnel Management to establish and maintain a public directory of the individuals occupying Government policy and supporting positions, and for other purposes.1.Short title; purposes(a)Short titleThis Act may be cited as the Periodically Listing Updates to Management Act or the PLUM Act.(b)PurposesThe purposes of this Act are to—(1)modernize the practice of publishing the Plum Book, which has occurred nearly every four years since 1952, and contains data on over 9,000 Federal civil service leadership and support positions in the legislative and executive branches of the Government that may be subject to noncompetitive appointment;(2)enhance transparency by reporting who is serving in the Government and making policy decisions; and(3)improve the frequency, accuracy and accessibility of data on the individuals filling government policy and supporting positions.2.Establishment of public website on Government policy and supporting positions(a)Establishment(1)In generalSubchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:3330f.Government policy and supporting position data(a)DefinitionsIn this section:(1)AgencyThe term agency means—(A)any Executive agency, including the United States Postal Service and the Postal Regulatory Commission;(B)the Architect of the Capitol, the Government Accountability Office, the Government Publishing Office, and the Library of Congress; and(C)the Executive Office of the President and any component within such Office (including any successor component), including—(i)the Council of Economic Advisors;(ii)the Council on Environmental Quality;(iii)the National Security Council;(iv)the Office of the Vice President;(v)the Office of Policy Development;(vi)the Office of Administration;(vii)the Office of Management and Budget;(viii)the Office of the United States Trade Representative;(ix)the Office of Science and Technology Policy;(x)the Office of National Drug Control Policy; and(xi)the White House Office.(2)Covered websiteThe term covered website means the website established and maintained by the Director under subsection (b).(3)DirectorThe term Director means the Director of the Office of Personnel Management.(4)AppointeeThe term appointee—(A)means an individual serving in a policy and supporting position; and(B)includes an individual serving in such a position temporarily in an acting capacity in accordance with—(i)sections 3345 through 3349d (commonly referred to as the Federal Vacancies Reform Act of 1998);(ii)any other statutory provision described in section 3347(a)(1); or(iii)a Presidential appointment described in section 3347(a)(2).(5)Policy and supporting positionThe term policy and supporting position means—(A)a position that requires appointment by the President, by and with the advice and consent of the Senate;(B)a position that requires or permits appointment by the President or Vice President, without the advice and consent of the Senate;(C)a position occupied by a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a);(D)a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, or any successor regulation;(E)a position in the Senior Foreign Service;(F)any career position at an agency that, but for this section and section 2(b)(3) of the PLUM Act, would be included in the publication entitled United States Government Policy and Supporting Positions, commonly referred to as the Plum Book; and(G)any other position classified at or above level GS–14 of the General Schedule (or equivalent) that is excepted from the competitive service by law because of the confidential or policy-determining nature of the position duties. (b)Establishment of websiteNot later than 1 year after the date of enactment of the PLUM Act, the Director shall establish, and thereafter maintain, a public website containing the following information for the President then in office and for each subsequent President:(1)Each policy and supporting position in the Federal Government, including any such position that is vacant.(2)Each individual who—(A)is serving in a position described in paragraph (1); or(B)previously served in a position described in paragraph (1) under the applicable President.(c)ContentsWith respect to any policy and supporting position listed on the covered website, the Director shall include—(1)the agency, and agency component, (including the agency and bureau code used by the Office of Management and Budget) in which the position is located;(2)the name of the position;(3)the name of the individual occupying such position (if any);(4)the geographic location of the position, including the city, State or province, and country;(5)the pay system under which the position is paid;(6)the level, grade, or rate of pay;(7)the term or duration of the appointment (if any);(8)the expiration date, in the case of a time-limited appointment;(9)a unique identifier for each appointee to enable tracking such appointee across positions; and(10)whether the position is vacant.(d)FormatThe Director shall make the data on the covered website available to the public at no cost over the internet in a searchable, sortable, downloadable, and machine readable format so that the data qualifies as an open Government data asset, as defined in section 3502 of title 44.(e)Authority of Director(1)Information requiredEach agency shall provide to the Director any information that the Director determines necessary to establish and maintain the covered website, including the information uploaded pursuant to paragraph (4).(2)Requirements for agenciesNot later than 1 year after the date of enactment of the PLUM Act, the Director shall issue instructions to agencies with specific requirements for the provision or uploading of information required under paragraph (1), including—(A)specific data standards that an agency shall follow to ensure that the information is complete, accurate, and reliable;(B)data quality assurance methods; and(C)the timeframe during which an agency shall provide or upload the information, including the timeframe described under paragraph (4).(3)Public accountabilityThe Director shall identify on the covered website any agency that has failed to provide—(A)the information required by the Director;(B)complete, accurate, and reliable information; or(C)the information during the timeframe specified by the Director.(4)Monthly updates(A)Not later than 90 days after the date the covered website is established, and not less than once during each 30-day period thereafter, the head of each agency shall upload to the covered website updated information (if any) on—(i)the policy and supporting positions in the agency;(ii)the appointees occupying such positions in the agency; and(iii)the former appointees who served in the agency under the President then in office.(B)Information provided under subparagraph (A) shall supplement, not supplant, previously provided data under such subparagraph.(5)OPM help deskThe Director shall establish a central help desk, to be operated by not more than one full-time employee, to assist any agency with implementing this section.(6)Coordination(A)The Director shall consult with the 18F office (or any successor office) within the General Services Administration for purposes of the development, establishment, operation, and support of the covered website.(B)The Director may designate one or more Federal agencies to participate in the development, establishment, operation, and support of the covered website. With respect to any such designation, the Director may specify the scope of the responsibilities of the Federal agency so designated.(f)Responsibility of agencies(1)Provision of informationEach agency shall comply with the instructions and guidance issued by the Director to carry out this Act, and, upon request of the Director, shall provide appropriate assistance to the Director to ensure the successful operation of the covered website in the manner and within the timeframe specified by the Director under subsection (e)(2).(2)Ensuring completeness, accuracy, and reliabilityWith respect to any submission of information described in paragraph (1), the head of an agency shall include an explanation of how the agency ensured the information is complete, accurate, and reliable, and a certification that such information is complete, accurate, and reliable.(g)Information verification(1)In generalNot less frequently than semiannually, the Director, in coordination with the White House Office of Presidential Personnel, shall confirm that the information on the covered website is complete, accurate, reliable, and up-to-date. On the date of any such confirmation, the Director shall publish on the covered website a certification of that such confirmation has been made.(2)Authority of directorIn carrying out paragraph (1), the Director may—(A)request additional information from an agency; and(B)use any additional information provided to the Director or the White House Office of Presidential Personnel for the purposes of verification.(3)Public commentThe Director shall establish a process under which members of the public may provide feedback regarding the accuracy of the information on the covered website.(h)Data archiving(1)In generalAs soon as practicable after a transitional inauguration day (as defined in section 3349a), the Director, in consultation with the Archivist of the United States, shall archive the data that was compiled on the covered website for the preceding presidential administration.(2)Public availabilityThe Director shall make the data described in paragraph (1) publicly available over the internet—(A)on, or through a link on, the covered website;(B)at no cost; and(C)in a searchable, sortable, down­load­able, and machine readable format..(2)Clerical amendmentThe table of sections for subchapter I of chapter 33 of title 5, United States Code, is amended by adding at the end the following:3330f. Government policy and supporting position data..(b)Other matters(1)Authorization of appropriationsThere is authorized to be appropriated $10,000,000, to remain available until expended, for developing the website under section 3330f(b) of title 5, United States Code, as added by subsection (a)(1).(2)GAO review and reportNot later than 1 year after the date such website is established, the Comptroller General shall conduct a review, and issue a briefing or report, on the implementation of this Act and the amendments made by this Act. The review shall include—(A)the quality of data required to be collected and whether such data is complete, accurate, timely, and reliable;(B)any challenges experienced by agencies in implementing this Act and the amendments made by this Act; and(C)any suggestions or modifications to enhance compliance with this Act and the amendments made by this Act, including best practices for agencies to follow.(3)Sunset of Plum BookBeginning on January 1, 2024, such website shall serve as the public directory for policy and supporting positions in the Government, and the publication entitled United States Government Policy and Supporting Positions, commonly referred to as the Plum Book, shall no longer be issued or published.